     Case 4:20-cv-00740 Document 16 Filed on 01/04/21 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                  January 04, 2021
                          UNITED STATES DISTRICT COURT                          Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


ZOILO MARTINEZ                            X
                                          X
       Plaintiff,                         X
                                          X
                                          X CIVIL ACTION NO.: 4:20-cv-00740
                                          X
ANDREW SAUL,                              X
COMMISSIONER OF THE SOCIAL                X
SECURITY ADMINISTRATION,                  X
                                          X
       Defendant.                         X



                                          ORDER


       Plaintiff’s Enlargement of Time to file his Motion for Summary Judgment Brief

and/or their response is granted.

       It is further ordered that Plaintiff’s Motion for Summary Judgment shall be filed on

or before January 29, 2021.



      January 4, 2021
DATE: ______________________


                                                 ________________________
                                                 Sam Sheldon
                                                 United States Magistrate Judge
